DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  Cross Reference to Related Applications
2.	Cross Reference to Related Application This patent application is a U.S. National Stage application of International Patent Application Number PCT/CN2017/108410 filed on 10/30/2017, which is incorporated by reference in its entirety.

  Claims status
3.	This office action is a response to an application filed on 04/22/2020 in which claims 1-3, 9-11, 17-27 and 32 are pending for examination.
Based on the Preliminary Amendment filed on 04/22/2020, this listing of claims replace all prior versions, and listings, of claims in the application.

                                         Information Disclosure Statement
4.	The Examiner has considered the reference(s) listed on the Information Disclosure Statements submitted on 04/22/2020 and 06/08/2021.

                                                            Drawings
5.	The Examiner contends that the drawings submitted on 04/22/2020 are acceptable for examination proceedings.
Claim Objection (minor informalities)
6.	Claims 1, 9, 17, 21, 22 and 25 are objected to because of the following informalities:
Regarding claim 1, the claim recites:
 “……..associated with a second logical channel groups, information identifying the amount of buffer data available for transmission, the second sub-set of……” in line 5-6.
Regarding claim 9, the claim recites:
“…….associated with a second logical channel groups information identifying the amount of buffer data available for reception, the second sub-set of……” in line 5-6.
It appears that the limitations:
“…associated with a second logical channel groups, information identifying the amount of buffer data available for transmission…” of claim 1; and
“…….associated with a second logical channel groups information identifying the amount of buffer data available for reception, the second sub-set of……” of claim 9 are under the same subject matter.
However, according the claim structure (“,”), it appears that the two limitations of claims 1 and 9 are under different interpretations. 
If applicant is of the opinion that “a second logical channel groups, information identifying the amount of buffer data” and “a second logical channel groups information identifying the amount of buffer data” are not the same, further clarification is requested and it is suggested to fix the issues. 
Further clarification is requested to understand what applicant is trying to accomplish.
Claims 17 and 25 are objected based on the same reasoning as presented in the objection of claims 1 and 9. 

Regarding claims 1, 9, 17 and 25, the claims recite the limitations:
“……..logical channel groups being a proper sub-set of the first sub-set of logical channel groups……”.
The claims recite the term “proper sub-set” which is not a positively cited claim language.  The claim states “proper sub-set”, but the claim language and specification do not provide a basis on which to judge the suitability of the term “proper”.  The specification does not specifically provide a standard for ascertaining the requisite degree (for example, what is the “proper sub-set” and what is “improper sub-set”), and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term may raise a question as to the limiting effect of the language in a claim. A similar alternative term or a positive action verb to perform the function without any unnecessary ambiguity is suggested.

Regarding claims 21 and 22, the claims recite the term “…is able to…”. which are not a positively cited claim language (for example, “so that”; “thereby”; “capable of”; “adapted to”; “able to”; “enable to”; “can be”; “may be”; “should be”; “….able”; “combinable”; “configurable”). The term (“able”) may raise a question as to the limiting effect of the language in a claim. A similar alternative term is “configured” or a positive action verb to perform the function without any unnecessary ambiguity. 


Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
9.	Claims 1, 9, 17, 22, 23, 25 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Babaei et al. (US 2018/0270698 A1; support for the cited paragraphs sporadically through the disclosures of  provisional application number. 62/472,5029 filed on 03/16/2017), hereinafter “Babaei” in view of 3GPP TSG-RAN WG2 #9 9 (R2-170920), hereinafter “3GPP’920”.
Regarding claim 1, Babaei discloses a method (Figs. 18-20, buffer status reports and formats) comprising: 
determining that buffered data (paragraphs [0358], [0361], [0364], [0365]; priorities of logical channels/logical channel groups when transmitting the first type BSR) associated with a first sub-set of logical channel groups from a set of logical channel groups (paragraphs [0358], [0361], [0364], [0365]; more than one logical channel and/or logical channel group having data available for transmission) is available for transmission (paragraphs [0358], [0361], [0364], [0365]; number of padding bits being equal to or larger than size of short BSR MAC control element (MAC CE) plus a corresponding subheader and number of padding bits being smaller than size of a long BSR MAC CE plus a corresponding subheader) and 
transmitting the buffer status report (paragraph [0371], transmitting the buffer status report).
While Babaei implicitly refers to “generating a buffer status report, the buffer status report comprising: information identifying the first sub-set of logical channel groups from a set of logical channel groups; and, associated with a second sub-set of logical channel groups, information identifying the amount of buffered data available for transmission, the second sub-set of logical channel groups being a proper sub-set of the first sub-set of logical channel groups”, 3GPP’920 from the same or similar field of endeavor explicitly discloses generating a buffer status report, the buffer status report (Fig. 2, page 2-3,  variable sized BSR MAC CE) comprising: information identifying the first sub-set of logical channel groups from a set of logical channel groups (page 2,  in this BSR MAC CE format, the first byte is used to indicate which LCGs have buffer to report, and the following bytes are used as Buffer size of the indicated LCGs with the order in the bitmap); and, associated with a second sub-set of logical channel groups (page 2, selected LCGs), information identifying the amount of buffered data available for transmission (page 2, LCID value in the MAC sub-header), the second sub-set of logical channel groups being a proper sub-set of the first sub-set of logical channel groups (page 2, selected LCGs based on LCG priorities and follow the order in the bitmap).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “generating a buffer status report, the buffer status report comprising: information identifying the first sub-set of logical channel groups from a set of logical channel groups; and, associated with a second sub-set of logical channel groups, information identifying the amount of buffered data available for transmission, the second sub-set of logical channel groups being a proper sub-set of the first sub-set of logical channel groups” as taught by 3GPP’920, in the system of Babaei, so that it would provide the next steps of buffer status report and upgraded design for both BSR MACE types and formats due to the requirements of data amount and data rate in new radio comparing with LTE (3GPP’920, Discussion, page 1).

Regarding claim 9, Babaei discloses a method (Figs. 18-20, buffer status reports and formats) comprising: 
extracting for any logical channel groups (paragraphs [0358], [0361], [0364], [0365], L indicated the number of octets in the BSR) within the second sub-set of logical channel groups the amount of buffered data available for reception (paragraphs [0358], [0361], [0364], [0365], a value of one in the one or more bitmaps may indicate that a corresponding logical channel group is included in the BSR) ; and
performing at least one network control function based on at least one of the extracting or identifying (paragraph [0371], transmitting the truncated BSR and may receive an uplink grant in response to transmitting the buffer status report; the uplink grant may be received via downlink control information and may comprise transmission parameters for transmission of one or more transport blocks).
While Babaei implicitly refers to “receiving a buffer status report, the buffer status report comprising: information identifying the first sub-set of logical channel groups from a set of logical channel groups; and, associated with a second sub-set of logical channel groups, information identifying the amount of buffered data available for transmission, the second sub-set of logical channel groups being a proper sub-set of the first sub-set of logical channel groups; and identifying at least one further logical channel group which is an element of an intersection the first sub-set of logical elements and a compliment of the second sub-set of logical channel groups for which a non-zero amount of data is available for reception and an amount of buffered data is not defined”, 3GPP’920 from the same or similar field of endeavor explicitly discloses receiving a buffer status report, the buffer status report (Fig. 2, page 2-3,  variable sized BSR MAC CE) comprising: information identifying the first sub-set of logical channel groups from a set of logical channel groups (page 2,  in this BSR MAC CE format, the first byte is used to indicate which LCGs have buffer to report, and the following bytes are used as Buffer size of the indicated LCGs with the order in the bitmap); and, associated with a second sub-set of logical channel groups (page 2, selected LCGs), information identifying the amount of buffered data available for transmission (page 2, LCID value in the MAC sub-header), the second sub-set of logical channel groups being a proper sub-set of the first sub-set of logical channel groups (page 2, selected LCGs based on LCG priorities and follow the order in the bitmap); and 
identifying at least one further logical channel group which is an element of an intersection the first sub-set of logical elements and a compliment of the second sub-set (page 2-3, first byte is used to indicate which LCGs have buffer to report, and the following bytes are used as Buffer size of the indicated LCGs with the order in the bitmap; in NR, the truncated BSR MAC CE is still needed for padding BSR when the remaining resource left by MAC SDU and other MAC CEs is not enough to fit the buffer report of all LCGs with data in buffer) for which a non-zero amount of data is available for reception and an amount of buffered data is not defined (page 2-3, the selected LCGs should be based on LCG priorities and follow the order in the bitmap; then, we can classify the terminology of BSR MAC CEs as complete BSR MAC CE and truncated BSR MAC CE; two types of BSR MAC CEs have the same BSR MAC CE format and are distinguished by the LCID value in the MAC sub-header).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “receiving a buffer status report, the buffer status report comprising: information identifying the first sub-set of logical channel groups from a set of logical channel groups; and, associated with a second sub-set of logical channel groups, information identifying the amount of buffered data available for transmission, the second sub-set of logical channel groups being a proper sub-set of the first sub-set of logical channel groups; and identifying at least one further logical channel group which is an element of an intersection the first sub-set of logical elements and a compliment of the second sub-set of logical channel groups for which a non-zero amount of data is available for reception and an amount of buffered data is not defined” as taught by 3GPP’920, in the system of Babaei, so that it would provide the next steps of buffer status report and upgraded design for both BSR MACE types and formats due to the requirements of data amount and data rate in new radio comparing with LTE (3GPP’920, Discussion, page 1).
Regarding claim 17, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.

Regarding claim 22, Babaei discloses the buffer status report comprises a report length value indicating the number of logical channel groups within the second sub-set of logical channel groups, such that at least one further apparatus configured to receive the buffer status report is able to determine the number of logical channel groups within the second sub-set from the report length value and further determine the logical channel groups within the second sub-set based on the number of logical channel groups within the second sub-set (paragraphs [0365], [0381], in an example, the L field may indicate the number of octets in the BSR. In an example, the BSR may comprise one or more logical channel identifiers and/or one or more logical channel group identifiers and buffer status corresponding to the one or more logical channels and/or the one or more logical channel groups; in an example embodiment, BSR length may be indicated in the BSR. In an example, a first field (e.g., at the beginning of BSR) may indicate the length of BSR. In an example, the length of BSR may be in terms of number of octets in the BSR; in an example, the length of BSR may be in terms of number of logical channel(s) and/or logical channel group(s) whose buffer status is(are) included in the BSR; example variable-size BSR formats are shown in FIG. 20).

Regarding claim 23, Babaei in view of 3GPP’920 disclose the method according to claim 17.
3GPP’920 further discloses at least one processor caused to generate a buffer status report is further caused to generate, for the information identifying the first sub-set (page 2-3, when the variable size BSR MAC CE format is used for the truncated BSR, it can fit buffer status of more than one LCG if more than three bytes (including 1 byte MAC sub-header) are left available; in which case, the selected LCGs should be based on LCG priorities and follow the order in the bitmap).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “at least one processor caused to generate a buffer status report is further caused to generate, for the information identifying the first sub-set of logical channel groups from a set of logical channel groups, a byte comprising a bitmap, wherein a value of a bit within the bitmap identifies whether a logical channel group from the set of logical channel groups is within the first sub-set and has buffered data associated with the logical channel group available for transmission” as taught by 3GPP’920, in the system of Babaei, so that it would provide the next steps of buffer status report and upgraded design for both BSR MACE types and formats due to the requirements of data amount and data rate in new radio comparing with LTE (3GPP’920, Discussion, page 1).

Regarding claim 25, the claim is rejected based on the same reasoning as presented in the rejection of claim 9.

Regarding claim 32, Babaei in view of 3GPP’920 disclose the method according to claim 17.
3GPP’920 further discloses the buffer status report comprises a new radio long truncated buffer status report (page 2-3, variable size truncated BSR MAC CE can fit buffer status of more than one LCG, in which case, the subset of LCGs are selected in decreasing order of LCG priorities).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the buffer status report comprises a new radio long truncated buffer status report” as taught by 3GPP’920, in the system of Babaei, so that it would provide the next steps of buffer status report and upgraded design for both BSR MACE types and formats due to the requirements of data amount and data rate in new radio comparing with LTE (3GPP’920, Discussion, page 1).

10.	Claim 2-3, 10-11, 18-24 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Babaei et al. (US 2018/0270698 A1; support for the cited paragraphs sporadically through the disclosures of  provisional application number. 62/472,5029 filed on 03/16/2017), hereinafter “Babaei” in view of 3GPP TSG-RAN WG2 #9 9 (R2-170920), hereinafter “3GPP’920” in view of YU at al. (US 2020/0045577 A1), hereinafter “Yu”.
Regarding claim 2, Babaei in view of 3GPP’920 disclose the method according to claim 1.
Neither Babaei nor 3GPP’920 discloses “determining a priority ordering of the set of logical channel groups based on at least one of: a determined logical channel group priority order; a determined logical channel group priority order based on a highest logical 
However, Yu from the same or similar field of endeavor discloses determining a priority ordering of the set of logical channel groups based on at least one of: a determined logical channel group priority order; a determined logical channel group priority order based on a highest logical channel priority of a logical channel configured within the logical channel group; a determined logical channel group priority order based on a highest logical channel priority of a logical channel having data available for transmission within the logical channel group; a descending logical channel group identification value; an ascending logical channel group identification value; or a primary order level based on determined logical channel group priority order and a secondary order level based on the logical channel group identification value (paragraph [0170], when a current uplink resource is insufficient to send the plurality of LCGs, the terminal may determine, based on the priorities of the plurality of LCGs, LCGs that are in the plurality of LCGs and that are to be sent to the access network device; the priorities of the plurality of LCGs may be determined based on priorities of LCHs included in the plurality of LCGs).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “determining a priority (Lu, paragraph [0008]).

 Regarding claim 3, Babaei in view of 3GPP’920 and Yu disclose the method according to claim 2.
3GPP’920 further discloses generating the buffer status report further comprises selecting logical channel groups from the first sub-set of logical channel groups based on the priority ordering of the set of logical channel groups to form the second sub-set (Fig. 2, page 2-3, subset of LCGs are selected in decreasing order of LCG priorities).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “generating the buffer status report further comprises selecting logical channel groups from the first sub-set of logical channel groups based on the priority ordering of the set of logical channel groups (3GPP’920, Discussion, page 1).

Regarding claim 10, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.

Regarding claim 11, Babaei in view of 3GPP’920 disclose the method according to claim 10.
Neither Babaei nor 3GPP’920 discloses “extracting for any logical channel groups within the second sub-set of logical channel groups the amount of buffered data available for reception comprises associating the information identifying the amount of buffered data available for reception to each of the second sub-set of logical channels based on the priority ordering of the set of logical channel groups”.
However, Yu from the same or similar field of endeavor discloses extracting for any logical channel groups within the second sub-set of logical channel groups the amount of buffered data available for reception comprises associating the information identifying the amount of buffered data available for reception to each of the second sub-set of logical channels based on the priority ordering of the set of logical channel groups (Table, 1, paragraphs [0124], [0163], [0166], buffer size (BS) represents an amount of uplink data in a buffer range, the BS is in a unit of byte, an index represents an indirect indication for buffering the amount of uplink data in a buffer, and a corresponding BS field of the index in the BSR represents a corresponding byte value).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “extracting for any logical channel groups within the second sub-set of logical channel groups the amount of buffered data available for reception comprises associating the information identifying the amount of buffered data available for reception to each of the second sub-set of logical channels based on the priority ordering of the set of logical channel groups” as taught by  Yu, in the combined system of Babaei and 3GPP’920, so that it would provide a communication method to improve reporting integrity of an amount of uplink data in a buffer of an logical channel group (Lu, paragraph [0008]).

Regarding claim 18, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.

Regarding claim 19, the claim is rejected based on the same reasoning as presented in the rejection of claim 3.

Regarding claim 20, Babaei discloses the at least one processor caused to select logical channel groups from the first sub-set of logical channel groups based on the priority ordering of the set of logical channel groups to form the second sub-set is further caused to select a determined number of elements from the first sub-set of logical channel groups based on the priority ordering of the set of logical channel groups, wherein the (paragraph [0367], BSR may comprise the buffer status of k logical channels and/or logical channel groups comprising the k highest logical channel priority with data available for transmission on a second TTI/transmission duration/numerology wherein k may depend on the number of padding bits and/or leftover bits in the grant (e.g., k=1, 2, . . . )).

Regarding claim 21, Babaei discloses at least one processor caused to transmit the buffer status report is further caused to transmit the buffer status report at the end of the packet data unit, such that at least one further apparatus configured to receive the buffer status report is able to determine the number of logical channel groups within the second sub-set based on determining a length of the buffer status report from the start of the buffer status report to the end of the packet data unit and further determine the logical channel groups within the second sub-set based on the number of logical channel groups within the second sub-set (paragraphs [0365], [0381], in an example, the L field may indicate the number of octets in the BSR. In an example, the BSR may comprise one or more logical channel identifiers and/or one or more logical channel group identifiers and buffer status corresponding to the one or more logical channels and/or the one or more logical channel groups; in an example embodiment, BSR length may be indicated in the BSR. In an example, a first field (e.g., at the beginning of BSR) may indicate the length of BSR. In an example, the length of BSR may be in terms of number of octets in the BSR; in an example, the length of BSR may be in terms of number of logical channel(s) and/or logical channel group(s) whose buffer status is(are) included in the BSR; example variable-size BSR formats are shown in FIG. 20).

Regarding claim 24, Babaei in view of 3GPP’920 disclose the method according to claim 17.
Neither Babaei nor 3GPP’920 discloses “the at least one processor caused to generate a buffer status report is further caused to generate at least one of: for each logical channel group within the second sub-set of logical channel groups a byte comprising a buffer status value identifying the amount of data available for transmission associated with the logical channel group within the second sub-set of logical channel groups; or for each logical channel group within the second sub-set of logical channel groups a byte comprising a logical channel group identifier for identifying the logical channel group and a buffer status value identifying the amount of data available for transmission  associated with the logical channel group within the second sub-set of logical channel groups”.
However, Yu from the same or similar field of endeavor discloses the at least one processor caused to generate a buffer status report is further caused to generate at least one of: for each logical channel group within the second sub-set of logical channel groups a byte comprising a buffer status value identifying the amount of data available for transmission associated with the logical channel group within the second sub-set of logical channel groups; or for each logical channel group within the second sub-set of logical channel groups a byte comprising a logical channel group identifier for identifying the logical channel group and a buffer status value identifying the amount of data available for transmission  associated with the logical channel group within the second sub-set of logical channel groups (paragraphs [ [0124], [0161], [0163], [0166], as shown in Fig. 16, an LCG ID represents a logical channel group identifier, and a buffer size represents a size of an amount of uplink data in a buffer of an LCG corresponding to the LCG ID; the buffer size may be an index value, and there is a correspondence between the index value and an amount of uplink data in a buffer range).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the at least one processor caused to generate a buffer status report is further caused to generate at least one of: for each logical channel group within the second sub-set of logical channel groups a byte comprising a buffer status value identifying the amount of data available for transmission associated with the logical channel group within the second sub-set of logical channel groups; or for each logical channel group within the second sub-set of logical channel groups a byte comprising a logical channel group identifier for identifying the logical channel group and a buffer status value identifying the amount of data available for transmission  associated with the logical channel group within the second sub-set of logical channel groups” as taught by  Yu, in the combined system of Babaei and 3GPP’920, so that it would provide a communication method to improve reporting integrity of an amount of uplink data in a buffer of an logical channel group (Lu, paragraph [0008]).

Regarding claim 26, the claim is rejected based on the same reasoning as presented in the rejection of claim 10.

Regarding claim 27, the claim is rejected based on the same reasoning as presented in the rejection of claim 11.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SITHU KO/           Primary Examiner, Art Unit 2414